Name: COMMISSION REGULATION (EEC) No 1614/93 of 24 June 1993 re-establishing the levying of customs duties on products falling within CN code exÃ 3904, originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  America;  chemistry
 Date Published: nan

 26. 6 . 93 Official Journal of the European Communities No L 155/ 15 COMMISSION REGULATION (EEC) No 1614/93 of 24 June 1993 re-establishing the levying of customs duties on products falling within CN code ex 3904, originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1993 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1993 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN code ex 3904, originating in Mexico, the individual ceiling was fixed at ECU 5 513 000 ; whereas on 19 May 1993 imports of these products into the Community origina ­ ting in Mexico reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate tb re-establish the levying of customs duties in respect of the products in question against Mexico, HAS ADOPTED THIS REGULATION : Article 1 As from 30 June 1993, the levying of customs duties, suspended for 1993 pursuant to Council Regulation (EEC) No 3831 /90 , shall be re-established on imports into the Community of the following products, originating in Mexico : Order No CN code Description 10.0458 3904 10 00 Polymers of vinyl chloride or of other halogenated olefins, in 3904 21 00 primary forms 3904 22 00 _ p0iyyjnyi chloride, not mixed with any other substances :   Non-plasticized   Plasticized Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . I1) OJ No L 396, 31 . 12. 1992, p. 1 .